Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 1 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 2 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 3 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 4 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 5 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 6 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 7 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 8 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 9 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 10 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 11 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 12 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 13 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 14 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 15 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 16 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 17 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 18 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 19 of 20
Case 19-18467   Doc 32-1   Filed 10/18/19 Entered 10/18/19 16:54:20   Desc Exhibit
                                A&B Page 20 of 20
